Detailed Office Action
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status:	 Please all the replies and correspondence should be addressed to Examiner’s new art unit 2693. Receipt is acknowledged of papers submitted on 03-04-2022 under amendments and request for reconsideration, which have been placed of record in the file. Claims 1 and 6-18 are pending. Claims 2-5 and 19-20 are cancelled.

Response to Amendment
The amendment filed on 03-04-2022 does not introduce any new matter into the disclosure.  The added material does have support in the original disclosure. Applicant has amended independent claim 1, 6-9 and 11-12 ; as well as cancelled dependent claim 2-5 and 19-20. Applicant has amended independent claim 1 adding objected dependent claim 5 as well as intervening dependent claims 3-4, allowable limitations to expedite allowance of the instant application. 

Applicant has amended independent claim 1, 6-9 and 11-12 ; as well as cancelled dependent claim 2-5 and 19-20. Applicant has amended independent claim 1 adding objected dependent claim 5 as well as intervening dependent claims 3-4, allowable limitations to expedite allowance of the instant application. Applicant arguments filed on 03-04-2022, under remark regarding allowable limitations”

a function is determined by a model established upon a training dataset wherein the training dataset comprises (i) a plurality of color channel images of a the defined population of people, wherein each of the plurality of color channel images comprises facial skin of a person in the defined population of people, wherein the facial skin comprises the cosmetic skin attribute, and (ii) an associated class definition based on the cosmetic skin attribute; wherein the at least one color channel image is an image in the L*a*b* color system selected from the group consisting of an L-channel image, an a-channel image, a b-channel image and a c-channel image from RGB color system, and combinations thereof; wherein the entropy value is selected from the group consisting of a L-entropy value, an a-entropy value, a b-entropy value, a c- entropy value, and combinations thereof; and wherein the function has the formula: Skin Attribute Index = A + B x (L-entropy value) + C x (a-entropy value) + D x (b-entropy value) + E x (c-entropy), wherein A, B, C, D, and E are constants; wherein at least one of B, C, D, and E is not 0” are persuasive; as after further extensive search and consideration, independent claim 1, does overcome the prior art rejection mailed on 02-22-2022; which puts application number 16,856,336 in condition for allowance. 

Allowable Subject Matter
Claims 1 and 6-18 are allowed.
The following is an examiner’s statement of reasons for allowance:  
Applicant has amended independent claim 1, 6-9 and 11-12 ; as well as cancelled dependent claim 2-5 and 19-20. Applicant has amended independent claim 1 adding objected dependent claim 5 as well as intervening dependent claims 3-4, allowable limitations to expedite allowance of the instant application. Applicant’s arguments filed on 03-04-2022 are convincing. As argued by applicant in remarks under claim rejection page 7, paragraph 2 and 3; the prior art of Gregory Payonk et al. (US 20080080755 A1) in view of Ellen Eide Kislal (US 20110286643 A1); Avraham Rami Guissin et al. (US 20100158330 A1); Gregory Payonk et al. (US 20080080755 A1) and Kuo Chia-Chen et al. (US-20190377969-A1) with all of the other prior art cited on 892’s 1449’s, searched in NPL and searched in PGPUB, fails to recite or disclose all the other limitations of independent claims in combination with uniquely distinct features represented by underlined bold claim limitations recited below;
a function is determined by a model established upon a training dataset wherein the training dataset comprises (i) a plurality of color channel images of a the defined population of people, wherein each of the plurality of color channel images comprises facial skin of a person in the defined population of people, wherein the facial skin comprises the cosmetic skin attribute, and (ii) an associated class definition based on the cosmetic skin attribute; wherein the at least one color channel image is an image in the L*a*b* color system selected from the group consisting of an L-channel image, an a-channel image, a b-channel image and a c-channel image from RGB color system, and combinations thereof; wherein the entropy value is selected from the group consisting of a L-entropy value, an a-entropy value, a b-entropy value, a c- entropy value, and combinations thereof; and wherein the function has the formula: Skin Attribute Index = A + B x (L-entropy value) + C x (a-entropy value) + D x (b-entropy value) + E x (c-entropy), wherein A, B, C, D, and E are constants; wherein at least one of B, C, D, and E is not 0.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PRABODH M DHARIA whose telephone number is (571)272-7668.  The examiner can normally be reached on Monday -Friday 9:00 AM to 5:30 PM.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor Lee, Benjamin can be reached on 571-272-2963. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
Any response to this action should be mailed to:
Commissioner of Patents and Trademarks
P.O. Box 1450
Alexandria VA 22313-1450
/Prabodh M Dharia/

Primary Examiner 

Art Unit 2693

03-31-2022